DETAILED ACTION




Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections

Claims 1, 4, and 5 are objected to because of the following informalities:  
a) in claim 1 the “having – is” pairs do not have the same conjugation.  Also, the subject of the verb “is” is not clear.  The Examiner suggests making the following changes to the claim

    PNG
    media_image1.png
    480
    702
    media_image1.png
    Greyscale

	
b) in claim 4 does the clause “wherein each of the plurality of groups of detection structures comprises a material of temperature memory or a material of pH sensitivity…” mean -- wherein each of the plurality of groups of detection structures comprises a material having temperature memory or a material having pH 
sensitivity -- ? 

	c) in claim 5 do the phrases “a material of first temperature memory” and “a material of second temperature memory” mean, respectively, -- a material having a first temperature memory – and -- a material having a second temperature memory --?

at a first temperature -- and -- at a second temperature --.

Appropriate correction is required.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to 

	
Addressing now the Wands undue experimentation factors (MPEP 2164.01(a)),

(A) The breadth of the claims

The claims are broad in that (1) there is no limit as what the electrochemical detection electrode may detect, for example whether an ion or biomolecule in solution, or even a gas; (2) there is no limit as to the shape, size, or composition of the detection structures (claim 3 further limits the electrode structures, not necessarily the detection structures, which are on them); and (3) there is no limit as to what the deforming does to the electrode structures.   



(B) The nature of the invention

	The invention is for an electrochemical detection electrode.


(C) The state of the prior art

	The Examiner is not aware of any prior art in which electric current is used to deform a material of gelatin within an electrochemical detection electrode.  Indeed, even outside of the electrochemical detection art The Examiner is not aware of any prior art in which electric current is used to deform a material of gelatin having within it structures of a specified shape.  Varghese et al. US 2013/0306485 A1 (hereafter “Varghese”) is the closest prior art to the claimed invention.  It is discussed in detail below under Allowable Subject Matter.  In regard to claim 3 it will be noted here that the electrode structures do not comprise a material of gelatin, but overoxidised polypyrrole.  Moreover, the detection structures are precisely made to conform to the shape of target analytes, so the possibility of electric current deforming them is not desirable, as any such deforming would render the detection electrode useless as the deforming would almost certainly be permanent and not clearly controllable.  Tungkavet et al., “Improvements of electromechanical properties of gelatin hydrogels by blending with nanowire polypyrrole:effects of electric field and temperature,” Polym Int 2012; 61: 825-833 (hereafter “Tungkavet”) studied how an electric field affects electromechanical 
    PNG
    media_image2.png
    517
    539
    media_image2.png
    Greyscale

	See page 828.
   
    PNG
    media_image3.png
    187
    516
    media_image3.png
    Greyscale

See page 831.
(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of electrochemical sensors, especially for biochemical or medical analyses, such as glucometers.

(E) The level of predictability in the art

	In regard to how an electric current may deform a material of gelatin there is little predictability especially pertaining electrode structure having a material of gelatin.  What little predictability is available is not favorable to the use of a material of gelatin as an electrode structure for an electrochemical detection electrode.  For example, in the first reproduced passage from Tungkavet above, while gelatin may recover its initial form after removing the electric field, deforming a material of gelatin (nanowire-Ppy/gelatin)  is irreversible. From Applicant’s specification, though, it seems that it would be desirable to deform the shape of the detection structures on an electrode structure in different ways. See paragraphs [0156]-[0159] of the PG-PUB (US 2021/0333230 A1). Also, form the second reproduced passage from Tungkavet above and the following it is clear that both gelatin and a material of gelatin will deflect 
		
    PNG
    media_image4.png
    108
    517
    media_image4.png
    Greyscale


	This raises the possibility of the electrode structure peeling or otherwise dissociating from whatever substrate it may be on as part of the electrochemical detection electrode, so rendering the electrochemical detection electrode likely useless.   

 (F) The amount of direction provided by the inventor

The inventors have provided no guidance as to any possible compositions of “a material of gelatin” which may be used for the electrode structures, let alone any sort of correspondence between certain compositions of a material of gelatin and different detection structures and/or analytes to be detected.  The inventors have not provided guidance on how to synthesize a suitable material of gelatin, if it is not commercially available.  The inventors have not provided guidance on useful electric current ranges for achieving certain deformations in the electrode structures.  


(G) The existence of working examples 

The inventors have not provided any working example in which there is a detailed  composition set forth for a suitable material of gelatin for an electrode structure, which will deform in a controlled and predictable manner (or at the least so as not render the electrochemical detection electrode useless) in response to an electric current.  Besides 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Since suitable materials of gelatin for an electrode structure that will deform in a controlled and predictable manner (or at the least so as not render the electrochemical detection electrode useless) in response to an electric current are not available from existing prior art, the inventors have not provided guidance to choose or synthesize, if not commercially available, appropriate materials for desired detection structures for target analytes, and the inventors have not provided a single working example, one of ordinary skill in the art would face a daunting quantity of experimentation needed to make or use the invention based on the content of the disclosure.









Claims 4, 5, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 4 (and so claim 5, which depends from claim 4) requires that “each of the plurality of groups of detection structures comprises a material of temperature memory or a material of pH sensitivity1.”  Although claim 30 is a method claim, it is closely related to the disclosed intended use of the “material of temperature memory of claim 4 as claim 30 requires the step of “varying the temperature to thereby control a shape of microstructures of the electrodes to thereby combine with different molecules.”  The microstructures presumably comprise a material of temperature memory as in claim 4.  


Addressing now the Wands undue experimentation factors (MPEP 2164.01(a)),

(A) The breadth of the claims

The claims are broad in that (1) there is no limit as what the electrochemical detection electrode may detect, for example whether an ion or biomolecule in solution, or even a gas; (2) there is no limit as to the shape, size, or composition of the detection 


(B) The nature of the invention

	The invention is for an electrochemical detection electrode.


(C) The state of the prior art

The Examiner is not aware of any prior art in which temperature or pH is used to selectively alter, for example selectively change shape, of a detection structure within an electrode structure electrochemical detection electrode.2 Varghese is the closest prior art to the claimed invention.  It is discussed in detail below under Allowable Subject Matter.  In regard to claim 4, although the detection structure appears to be pH sensitive (see, for example, Varghese Figure 3 and paragraph [0051]) it is not pH sensitive in the manner disclosed by Applicant wherein the detector structure can be selectively altered by changing the pH of the solution to which the detection structure is exposed.  See claim 5 and Applicant’s PG-PUB paragraphs [0151]-[0153] and [0258].       



(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of electrochemical sensors, especially for biochemical or medical analyses, such as glucometers.

(E) The level of predictability in the art

	Since the inventors appear to be the first to have made detection structures within an electrode structure electrochemical detection electrode that can be selectively altered by changing temperature or pH there is no predictability in the art as to make the suitable detection structures for different target analytes that will moreover allow the detection structures be selectively altered with a temperature range or pH range compatible with the target analyte.

(F) The amount of direction provided by the inventor

The inventors have provided no guidance as to any possible compositions which may be used for the detection structures that will allow them to be selectively altered by changing temperature or pH, let alone any sort of correspondence between certain 


(G) The existence of working examples 

The inventors have not provided any working example in which there is detailed  compositions set forth for suitable material which are to make up the detection structure and the electrode structure of which the detection structure is a part, so that the detection structure can be altered in a controlled and predictable manner in response to a change in temperature or pH.  Besides not providing a single detailed composition, there is no working example of how to synthesize suitable materials, if they are not commercially available. .

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Since suitable materials for detection structures that will alter in a controlled and predictable manner in response to a change in temperature or pH are not available from 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, 20, 22, 25-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) claim 9 recites the limitation "some of the third group of detection structures on the third part " in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.



d) claim 20 recites the limitation "multiple groups of detection structures" (claim 1 has a “plurality of groups of detection structures” in the line 8.  There is insufficient antecedent basis for this limitation in the claim.

e) claim 25 recites the step of “forming detection grooves over the electrode structure.”  However, there are no detection grooves in the electrochemical detection electrode of claim 1, so it is not clear how, if at all, the detection grooves are related to the detection structures.

a) claim 30 recites the limitation "microstructures of the electrode " in the penultimate line of the claim.  There is insufficient antecedent basis for this limitation in the claim.




Allowable Subject Matter

Claims 1, 2, 6-8, 16, and 29 are allowed except for the minor informalities indicated above under Claim Objections.
  
Claims 9-11, 13, 20, and 22 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) the International Search Report for International application no. PCT/CN2019/091871 (provided by Applicant) only cites “A” documents and one “PX” document, which is not available as prior art under 35 U.S.C. 102 or 
35 U.S.C. 103.

b) the Written Opinion for International application no. PCT/CN2019/091871 (provided by Applicant) deems claims 1-33 of that application have both novelty and an inventive step.


CN 104303056A.  However, CN 104303056A, even outside of the description of Figure 25, does not disclose, as required by claim 1 of U.S. application 16/621351,  “[a]n electrochemical detection electrode (working electrode 15), comprising: a plurality of electrode structures; and a plurality of groups of detection structures on the plurality of electrode structures; wherein: the plurality of groups of detection structures comprise a first group of detection structures and a second group of detection structures, each of the first group of detection structures on one of the plurality of electrode structures having a first shape in a plane parallel to a surface of one of the plurality of electrode structures is configured to combine with a first detection object, . . . .” The description of Figure 25 is only one paragraph and only makes passing allusion to an electrode:
		
    PNG
    media_image5.png
    232
    374
    media_image5.png
    Greyscale

        			US 9,689,863 B2


d) in claim 1 the combination of limitations requires “the plurality of groups of detection structures comprise a first group of detection structures and a second group of detection structures, each of the first group of detection structures on one of the plurality of electrode structures having a first shape in a plane parallel to a surface of one of the plurality of electrode structures is configured to combine with a first detection object, each of the second group of detection structures on one of the plurality of electrode structures having a second shape in a plane parallel to a surface of one of the plurality of electrode structures is configured to combine with a second detection object; . . . .[italicizing by the Examiner]”
In contrast, Varghese discloses an electrochemical detection electrode (GCE - Figure 2) having a single electrode structure on the plurality of electrode structures (imprinted cavities – one group detection of structures for tyrosine and another group detection of structures for cytosine. See paragraphs [0059] and [0109], and 
claim 3), each of the first group of detection structures on the electrode structure having a first shape (one that conforms to tyrosine)  and each of the second group of detection structures on the electrode structure having a second shape (one that conforms to cytosine), wherein the first shape is different from the second shape (this is inherent because the chemical structure of tyrosine differs from that of cytosine some their respective imprints or cavities in the electrode 

e) claims 2, 6-11, 13, 16, 20, 22, 25-27, and 29 depend directly or indirectly from allowable claim 1. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             February 11, 2022		


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “pH sensitivity” here is understood by the Examiner to mean that a detection structure can be selectively altered, for example, its shape can be changed, by changing the pH of the solution to which the detection structure is exposed.  See Applicant’s PG-PUB paragraphs [0151]-[0153] and [0258].  Also see claim 5.
        2 ibid.